Citation Nr: 0625123	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-22 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky

THE ISSUES

1.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the right leg.  

3.  Entitlement to service connection for residuals of a 
shrapnel wound of the left leg. 

4.  Entitlement to service connection for lung cancer, 
including as due to exposure to herbicides.  

6.  Entitlement to service for a left knee disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a bilateral ankle 
disability, to include arthritis.

9.  Entitlement to service connection for bilateral hearing 
loss. 

10.  Entitlement to an initial compensable rating for 
residuals of a shrapnel wound of the left hand.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal and the 
Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.  The claims for 
service connection for a right knee disability, bilateral 
hearing loss and for an initial compensable rating for 
residuals of a shrapnel wound of the left hand are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2006 written statement, the veteran withdrew 
claims for an initial compensable rating for PTSD, for 
service connection for residuals of a shrapnel wound of the 
right leg, for service connection for residuals of a shrapnel 
wound of the left leg, and for service connection for lung 
cancer, including as due to exposure to herbicides; the Board 
received this withdrawal prior to promulgating a decision on 
these claims.  

2.  There is an approximate balance of the evidence on the 
central question of whether the veteran's degenerative 
arthritis of the left knee is the result of jumps he made 
from helicopters during combat in Vietnam.  

3.  There is no evidence that the veteran has a bilateral 
ankle disability, to include arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for an initial 
compensable rating for PTSD, for service connection for 
residuals of a shrapnel wound of the right leg, for service 
connection for residuals of a shrapnel wound of the left leg, 
and for service connection for lung cancer, including as due 
to exposure to herbicides, have been met and the appeals on 
these matters are dismissed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2005).

2.  The criteria for service connection for degenerative 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

3.  The criteria for service connection for a bilateral ankle 
disability, to include arthritis, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims concerning PTSD, residuals of a shrapnel wound of 
the 
right leg, residuals of a shrapnel wound of the left leg, and 
lung cancer

In August 2003 the veteran perfected claims for (in pertinent 
part) an initial compensable rating for PTSD, for service 
connection for residuals of a shrapnel wound of the right 
leg, for service connection for residuals of a shrapnel wound 
of the left leg, and for service connection for lung cancer, 
including as due to exposure to herbicides.  In a March 2006 
statement, he withdrew his appeals on these claims.  The 
Board received this statement prior to the promulgation of a 
decision on these matters.  As a result of the withdrawal, no 
allegations of error of fact or law concerning these claims 
remain before the Board and they are dismissed.  See 38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

II.  Duties to notify and assist

As detailed below, the Board is granting service connection for a 
left knee disability and denying service connection for bilateral 
ankle disability.  Before doing so, it will first examine whether 
VA has fulfilled its applicable notice and assistance 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

First, proper notice must be provided to a claimant before 
the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence 
not of record necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In a February 2002 letter, VA clearly 
advised the veteran of the first, second, and third elements 
required by Pelegrini II.  

The veteran has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims, 
but he has effectively been notified of the need to provide 
such evidence.  For example, the February 2002 letter 
contained these sentences: "If you wish to submit any 
additional evidence to support your claim, please do so now. 
. . . It's still your responsibility to support your claim 
with appropriate evidence."  VA advised the veteran in a 
March 2003 letter that he should please "send us all the 
information we need as soon as possible, preferably within 60 
days."  In a May 2006 letter, VA advised the veteran that 
"[i]f you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  Under 
these circumstances the veteran has effectively been informed 
of the need to submit relevant evidence in his possession. 

In its May 2006 letter, VA specifically notified the veteran 
about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  VA satisfied its notice 
requirements and has adjudicated and readjudicated the 
service connection claims during this appeal (by its 
September 2002 rating decision and in a June 2003 statement 
of the case).  Remanding this case simply for another 
readjudication following the May 2006 letter would only serve 
to delay a Board decision on the merits.  

Relevant service and private medical records have been 
obtained.  The transcript of the veteran's May 2006 Board 
hearing is in the claims file.  He underwent a VA orthopedic 
examination in March 2002, and the report has been obtained.  
Neither the veteran nor his representative has indicated that 
there are outstanding records pertaining to this claim.  

VA has satisfied its duties to notify and assist, and 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.

III.  Claim for service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Left knee disability

Service medical records do not reflect complaints of or 
treatment for any left knee symptoms.  However, in the case 
of a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The veteran's DD Form 214 confirms that he received a Vietnam 
Service Medal, a Vietnam Campaign Medal, a Combat Infantryman 
Badge, and a Purple Heart.  While his Purple Heart was 
awarded due to a shell fragment wound of the left hand, he 
has recounted (in written statements and at a Board hearing) 
to having been in general combat situations during his tour 
of duty in Vietnam.  At the hearing, he testified that he had 
to jump out of hovering helicopters that had come under fire 
in Vietnam, landing on the ground, buckling his knees, and 
often rolling down hills.  

While the Board concludes in this case that the veteran 
engaged in combat, the presumption afforded under 38 U.S.C.A. 
§ 1154(b) addresses only the question of whether a particular 
disease or injury occurred in service; that is, what happened 
then, and does not address whether he has a current 
disability and if so, if it is connected to service 
(questions which generally require competent medical 
evidence).  Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  

There is no medical evidence that the veteran was diagnosed 
as having arthritis of the left knee within a year of 
discharge, or indeed that he sought treatment for any left 
knee complaints for over two decades after separation from 
active duty.  At a March 2002 VA examination, he said that he 
had had problems with his knee for about 20 years, but said 
that it was always nonspecific.  He said he fell in a lot of 
holes in Vietnam, but other than that he had no specific 
injury.  Although he claimed to have suffered a shrapnel 
wound to the left leg while in Vietnam, he denied having any 
residual scars or involvement of the muscles or nerves (and 
none was found on examination).  An x-ray apparently showed 
minimal degenerative changes of the knees (consistent with 
age), but no traumatic arthritis.   Following the 
examination, the impressions included history of traumatic 
arthritis of the knees.  The examiner further stated that it 
was "unlikely that the [veteran's] bilateral minimal 
arthritis of the knees is in anyway related to [a] bilateral 
leg wound.  The [veteran] essentially has no residuals from 
[a] wound in the left leg . . . No evidence of traumatic 
arthritis of the knees."

The state of the evidence following the March 2002 
examination seemed to disfavor the veteran's claim.  However, 
in a note dated in March 2006, a private physician wrote that 
the veteran's osteoarthritis of the left knee was "possibly 
due to his jumping out of a helicopter [with] weighted packs.  
If not the cause it certainly is contributing to it."  

The evidence thus reflects that the veteran (a) is a combat 
veteran, (b) has a current left knee disability, and (c) has 
submitted a somewhat favorable etiology opinion in support of 
his claim, which contradicts the conclusions reached by the 
VA examiner in March 2002.  While the March 2002 VA report 
certainly raises some question concerning etiology (or lack 
thereof between the veteran's current left knee arthritis and 
the traumas his knee incurred during active duty), the March 
2006 note is particularly persuasive in that it cites the 
same combat situation (jumping out of helicopters) described 
by the veteran at his hearing and relied upon by the Board to 
conclude that he was a veteran of combat under 38 U.S.C.A. §  
1154.  In any case, there is an approximate balance of 
positive and negative evidence on the issue of service 
connection, and therefore the benefit of the doubt must be 
given to the veteran.  38 U.S.C.A. § 5107.  Service 
connection for degenerative arthritis of the left knee is 
granted.  

B.  Bilateral ankle disability

The veteran also claims that he has a current bilateral ankle 
disability (namely arthritis) arising from jumping from 
hovering helicopters in combat.  The problem with this claim 
is that, even though he engaged in combat, he has failed to 
present competent medical evidence of a current bilateral 
ankle disability.  Entitlement to service-connected benefits 
is limited to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Service medical records do not reflect complaints of or 
treatment for any ankle symptoms, and there is no evidence of 
diagnosed arthritis of the ankles within one year of 
discharge.  He was treated for bilateral heel pain in 1994, 
and an August 1995 x-ray revealed a small heel spur on the 
right side.  Later that same month, he underwent an 
endoscopic plantar fasciotomy of the right foot.  The records 
of this treatment, however, does not specific reference an 
ankle disability.

At a March 2002 VA examination, he said he had fallen in a 
lot of holes in Vietnam, but he reported no specific injury 
to the ankles.  He did report having had problems with his 
ankles for about 20 years.  In any case, following the 
examination the VA examiner concluded that there was "no 
evidence of traumatic arthritis of the . . . ankles."  No 
medical evidence has been submitted contradicting this 
conclusion, or otherwise indicating that the veteran has any 
ankle disability.  

While the veteran has claimed that he currently has a 
bilateral ankle disability, as a layman he has no competence 
to give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
preponderance of evidence is against a claim (as here), it 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal concerning an initial compensable rating for PTSD 
is dismissed. 

The appeal concerning service connection for residuals of a 
shrapnel wound of the right leg is dismissed.

The appeal concerning service connection for residuals of a 
shrapnel wound of the left leg is dismissed.

The appeal concerning service connection for lung cancer, 
including as due to exposure to herbicides, is dismissed.  

Service connection for arthritis of the left knee is granted.

Service connection for a bilateral ankle disability is 
denied.




REMAND

Service connection for a right knee disability, to include 
arthritis

Service medical records do not reflect complaints of or 
treatment for any right knee symptoms, but (as detailed 
above) the veteran clearly engaged in combat during active 
duty.  There is no medical evidence that he was diagnosed as 
having arthritis of the right knee within a year of 
discharge.  He first sought first private outpatient 
treatment for right knee complaints in February 1997 and was 
again seen for right knee pain and aching in May 2001.  He 
reported that his knee problems "really date[d] back about 
seven or eight years" with no specific injury.  An x-ray 
revealed osteoarthritis changes in the tricompartmental of 
the right knee.  He underwent a right knee arthroscopy and 
partial lateral meniscectomy in November 2001.

As noted in the discussion above, at a March 2002 VA 
examination the veteran denied having specific injury or 
trauma of the knees but stated that he had had problems with 
his knees for about 20 years.  Although the examiner stated 
that it was unlikely that the veteran's bilateral minimal 
arthritis of the knees was in any way related to a bilateral 
leg shell fragment wound, no such shell fragment wound was 
noted in the service medical records (and the veteran has not 
been service connected for any such disability).  The 
question remains as to whether there is any connection 
between the degenerative arthritis of the right knee and the 
veteran's period of active duty, which included combat.  
Alternatively, it should be stated whether any current 
arthritis was manifested to a compensable degree within a 
year of separation from active duty.  These questions should 
be answered following a new VA examination (as detailed 
below).

Service connection for bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss, reportedly arising from exposure to the high-intensity 
sounds of M-16 machine guns, .60 caliber artillery, and 
frequent grenade explosions during active duty combat.  In 
March 2002, he was afforded a VA audiological examination.  
The results of that examination revealed that the veteran did 
not have a current hearing loss disability for VA purposes.  
At the May 2006 Board hearing, however, the veteran testified 
that his hearing acuity had worsened.  In light of the 
foregoing, the Board concludes that a contemporaneous VA 
examination is necessary to determine whether his hearing 
loss satisfies the criteria for hearing loss disability for 
VA compensation purposes.

Initial compensable rating for residuals of shrapnel wound of 
the left hand

Service medical records reflect that in November 1967, the 
veteran was treated in a field hospital for a laceration of 
his right index finger.  Motion and sensation were preserved 
and no tendon was involved.  The wound was sutured and he was 
awarded a Purple Heart.  A "light frag wound" of the left 
hand (without sequelae) was noted on the separation 
examination documents.  

By a March 2002 rating decision, the RO granted service 
connection for residuals of a shrapnel wound of the left hand 
and assigned an initial compensable rating.  This rating was 
based on the report of a March 2002 VA examination, which 
essentially found no residuals of the shrapnel wound (other 
than the presence of a nontender, nonadhered, nonraised, 0.5-
cm scar at the base of the index finger on the medial side).  
There were no neurosensory deficits, and the veteran denied 
having any known bone, muscle, or nerve injury related to the 
hand.  While he complained of arthritic pain, an x-ray of the 
left hand was normal.  

At his May 2006 Board hearing, however, the veteran described 
how he felt pain from the left hand scar when it was exposed 
to cold weather or vibration (such as from a lawn mower or 
when driving for an extended period).  The Board infers from 
this testimony that the veteran believes his condition has 
worsened since his March 2002 examination (the report of 
which is now over 4 years old).  A new VA examination should 
therefore be scheduled.  Updated treatment records should be 
sought prior to the examination.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, obtain the clinical records of 
all private and VA doctors and medical 
care facilities (VAMCs, hospitals, HMOs, 
etc.) who have treated him for residuals 
of a shrapnel wound of the left hand 
since March 2002.  

2.  Schedule an appropriate VA 
examination.  Ask the examiner to conduct 
all necessary special studies or tests, 
including x-rays.  Ask the examiner to 
review the claims folder and answer the 
following questions:

a.  Does the veteran have a current 
right knee disability, to include 
degenerative arthritis? 

b.  If so, is it at least as likely 
as not that the veteran has a right 
knee disability that is related to 
or had its onset during service, to 
include his reported in-service 
trauma he sustained as a consequence 
of combat-related jumps from 
helicopters, or was manifested to a 
compensable degree within one year 
of discharge?

c.  If the veteran has a right knee 
disability, is it at least as likely 
as not caused or aggravated by his 
service-connected left knee 
arthritis?

d.  What is the nature and severity 
of the veteran's residuals of a 
shrapnel wound of the left hand? 

3.  Schedule the veteran for a VA 
audiological examination to determine 
current existence and etiology of any 
hearing loss disability found to be 
present.  Ask the examiner to review the 
claims folder and state whether it is at 
least as likely as not that any currently 
present hearing loss disability is 
related to or had its onset during 
service, to include the veteran's 
exposure to acoustic trauma during his 
period of documented combat service while 
serving in Vietnam.  

4.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

5.  Thereafter, reconsider the claims on 
appeal.  If they remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence and analyzing 
all pertinent legal authority and 
diagnostic codes.  Allow an appropriate 
period for response and return the case 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on these remanded matters, which 
require expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



                 
_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


